Citation Nr: 0108659	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

It appears that the veteran served on active duty from June 
1979 to December 1989.  (The Board notes that the copy of the 
veteran's DD Form 214 in the claims file is illegible.  On 
REMAND, the Board will request a clean copy of the veteran's 
DD-214, to confirm the dates of service.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that denied the veteran's claim of 
entitlement to service connection for a back disability. 

During the course of this appeal, the veteran's claims folder 
was transferred to the RO in Boston, Massachusetts.
 

REMAND

The veteran and his representative contend that service 
connection is warranted for a back disability.  Specifically, 
the veteran contends that he hurt his back in an accident 
while in service in 1988.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Congress recently amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this regard, the Board also notes, that, although the 
veteran has submitted a large amount of his service medical 
records (SMRs), it does not appear that the RO has made an 
attempt to obtain the veteran's complete SMRs from the 
National Personnel Records Center (NPRC).  The Board realizes 
that the veteran may have very well submitted copies of all 
of his SMRs; nevertheless, the RO should contact the NPRC in 
an attempt to ensure that all such records have been 
associated with the claims folder.

Further, while the RO has made attempts to obtain private 
treatment records relating to the veteran's treatment 
(including a surgical procedure) for a back disability 
subsequent in service, and while these attempts have been 
unsuccessful, in light of the crucial nature of these records 
to the determination of this case, the Board is of the 
opinion that a further attempt should be made by the RO to 
obtain any private medical records from Germany that relate 
to the veteran's treatment for a back disability.  The Board 
does note that, in an undated letter from the Werner-Wicker 
Klinik (in Germany), signed by several doctors who apparently 
treated the veteran, the writer indicated that in 1997 the 
veteran was operated on because of a spondylolisthesis of 
L4/L5, which was not caused by a trauma, but rather was a 
congenital weakness of the L5 vertebra.  The writer did 
indicate that the pain and degeneration the veteran suffered 
from was aggravated by hard work during the veteran's time in 
the Army.  

In this regard, the Board notes that congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation for VA purposes, and provide no basis 
for service connection.  See 38 C.F.R. § 3.303(c), 4.9. 4.127 
(2000); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  
However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In any event, the Board also notes that the veteran was 
afforded a VA examination in September 2000, but as a result 
was diagnosed the veteran with a herniated lumbar disc at 
L4/L5, status post surgery, with marked limitation of motion 
and persistent left sciatica.  Further, the examiner did not 
offer an opinion as to the etiology of the veteran's back 
disability.

In view of this evidence and in keeping with the duty to 
assist discussed above, the Board is of the opinion that at 
this point, a VA orthopedic examination is necessary in order 
to obtain an expert orthopedic opinion with respect to the 
nature and etiology of the veteran's back disability.  

In light of the above, this matter is REMANDED to the RO for 
the following action:

1. The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent 
medical records from VA or other 
source(s) or facility(ies) identified 
by the veteran, to specifically 
include the Boston VA Medical Center, 
and the Werner-Wicker Klinik in 
Germany.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his attorney so notified.  The RO 
should also contact the NPRC to obtain 
all the veteran's service medical 
records.  Further, the RO should 
obtain a legible copy of the veteran's 
DD-214.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession.

2. After associating with the claims file 
all records received pursuant to the 
development requested in paragraph 1, 
the RO should have the veteran 
scheduled for a comprehensive VA 
orthopedic examination in order to 
ascertain the nature and severity of 
his back disability.  It is imperative 
that the physician who is designated 
to examine the veteran reviews the 
evidence in his claims folder, 
including a complete copy of this 
REMAND.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies (to 
include X-rays) should be conducted, 
and all clinical findings and 
diagnoses should be reported in 
detail.  The examiner is requested to 
specifically indicate whether the 
veteran suffers from a congenital or 
non-congenital back disability, or 
both, and to offer an opinion as to 
whether a back disability(ies) was 
(were) incurred or aggravated during 
the veteran's active duty service (to 
include whether there was in-service 
aggravation of a congenital condition 
due to superimposed disease or 
injury).  The complete rationale for 
each opinion expressed must be 
provided. 

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
again consider the claim of 
entitlement to service connection for 
a back disability on the basis of all 
pertinent medical evidence of record 
and legal authority.  The RO should 
provide clear reasons and bases for 
its determinations, addressing all 
concerns noted in this REMAND.  

6. If this claim remains denied, the 
veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded the applicable time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




